CITIGROUP

 

1999 STOCK INCENTIVE PLAN

 

(as amended and restated effective April 19, 2005)

 

1. Purpose

 

The purposes of the Citigroup 1999 Stock Incentive Plan (the “Plan”) are to (i)
attract and retain Employees by providing compensation opportunities that are
competitive with other companies; (ii) provide incentives to those Employees who
contribute significantly to the long-term performance and growth of the Company
and its Subsidiaries and (iii) align Employees’ long-term financial interests
with those of the Company’s stockholders.

 

2. Effective Date

 

The Plan became effective on April 30, 1999, following its approval by
stockholders. The amended and restated Plan will become effective April 19,
2005, subject to approval by the stockholders of the Company. Subject to the
approval of the amended and restated Plan by the stockholders, the Company will
no longer make awards under the Prior Plans; provided, however, that such Prior
Plans shall remain effective solely with respect to awards that are outstanding
as of April 19, 2005.

 

3. Definitions

 

“Award” shall mean an Option, SAR or other form of Stock Award granted under the
Plan.

 

“Award Agreement” shall mean the paper or electronic document evidencing an
Award granted under the Plan.

 

“Board” shall mean the Board of Directors of the Company.

 

“Change of Control” shall have the meaning set forth in Section 13.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, including any
rules and regulations promulgated thereunder.

 

“Committee” shall mean the Personnel and Compensation Committee of the Board,
the members of which shall satisfy the requirements of Rule 16b-3 of the 1934
Act and who shall also qualify, and remain qualified as “outside directors,” as
defined in Section 162(m) of the Code.

 

1



--------------------------------------------------------------------------------

“Common Stock” shall mean the common stock of the Company, par value $.01 per
share.

 

“Company” shall mean Citigroup Inc., a Delaware Corporation.

 

“Covered Employee” shall mean “covered employee” as such term is defined in
Section 162(m) of the Code.

 

“Deferred Stock” shall mean an Award payable in shares of Common Stock at the
end of a specified deferral period that is subject to the terms, conditions and
limitations described or referred to in Section 7(c)(iv) and Section 7(d).

 

“Employee” shall have the meaning set forth in General Instruction A to the
Registration Statement on Form S-8 promulgated under the Securities Act of 1933,
as amended, or any successor form or statute, as determined by the Committee.

 

“Fair Market Value” shall mean, in the case of a grant of an Option or a SAR,
the closing price of a share of Common Stock on the New York Stock Exchange, or
on any national securities exchange on which the shares of Common Stock are then
listed, on the trading date immediately preceding the date on which the Option
or the SAR was granted.

 

“ISO” shall mean an incentive stock option as defined in Section 422 of the
Code.

 

“Nonqualified Stock Option” shall mean an Option that is granted to a
participant that is not designated as an ISO.

 

“Option” shall mean the right to purchase a specified number of shares of Common
Stock at a stated exercise price for a specified period of time subject to the
terms, conditions and limitations described or referred to in Section 7(a) and
Section 7(d). The term “Option” as used in this Plan includes the terms
“Nonqualified Stock Option” and “ISO”.

 

“Participant” shall mean an Employee who has been granted an Award under the
Plan.

 

“Plan Administrator” shall have the meaning set forth in Section 10.

 

“Prior Plans” shall mean the Citicorp 1997 Stock Incentive Plan, the Travelers
Group Capital Accumulation Plan, and the Citigroup Employee Incentive Plan
(formerly the Travelers Group Employee Incentive Plan).

 

“Restricted Stock” shall mean an Award of Common Stock that is subject to the
terms, conditions, restrictions and limitations described or referred to in
Section 7(c)(iii) and Section 7(d).

 

2



--------------------------------------------------------------------------------

“SAR” shall mean a stock appreciation right that is subject to the terms,
conditions, restrictions and limitations described or referred to in Section
7(b) and Section 7(d).

 

“Section 16(a) Officer” shall mean an Employee who is subject to the reporting
requirements of Section 16(a) of the 1934 Act.

 

“Stock Award” shall have the meaning set forth in Section 7(c)(i).

 

“Stock Payment” shall mean a stock payment that is subject to the terms,
conditions, and limitations described or referred to in Section 7(c)(ii) and
Section 7(d).

 

“Stock Unit” shall mean a stock unit that is subject to the terms, conditions
and limitations described or referred to in Section 7(c)(v) and Section 7(d).

 

“Subsidiary” shall mean any entity that is directly or indirectly controlled by
the Company or any entity, including an acquired entity, in which the Company
has a significant equity interest, as determined by the Committee, in its sole
discretion.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder and any successor thereto.

 

4. The Committee

 

  (a) Committee Authority. The Committee shall have full and exclusive power to
administer and interpret the Plan, to grant Awards and to adopt such
administrative rules, regulations, procedures and guidelines governing the Plan
and the Awards as it deems appropriate, in its sole discretion, from time to
time. The Committee’s authority shall include, but not be limited to, the
authority to (i) determine the type of Awards to be granted under the Plan; (ii)
select Award recipients and determine the extent of their participation; and
(iii) establish all other terms, conditions, and limitations applicable to
Awards, Award programs and the shares of Common Stock issued pursuant thereto.
The Committee may accelerate or defer the vesting or payment of Awards, cancel
or modify outstanding Awards, waive any conditions or restrictions imposed with
respect to Awards or the Common Stock issued pursuant to Awards and make any and
all other determinations that it deems appropriate with respect to the
administration of the Plan, subject to the limitations contained in Sections
4(d) and 7(d) and Section 409A of the Code with respect to all Participants, and
subject to the provisions of Section 162(m) of the Code with respect to Covered
Employees.

 

  (b)

Administration of the Plan. The administration of the Plan shall be managed by
the Committee. The Committee shall have the power to prescribe and modify, as
necessary, the form of Award Agreement, to correct any defect, supply any
omission or clarify any inconsistency in the Plan and/or in any Award Agreement
and to take such actions and make such administrative determinations that the
Committee deems appropriate in its sole discretion. Any decision of the

 

3



--------------------------------------------------------------------------------

 

Committee in the administration of the Plan, as described herein, shall be
final, binding and conclusive on all parties concerned, including the Company,
its stockholders and Subsidiaries and all Participants.

 

  (c) Delegation of Authority. To the extent permitted by applicable law, the
Committee may at any time delegate to one or more officers or directors of the
Company some or all of its authority over the administration of the Plan, with
respect to persons who are not Section 16(a) Officers or Covered Employees.

 

  (d) Prohibition Against Repricing. Notwithstanding any provision of this Plan
to the contrary, in no event shall (i) any repricing (within the meaning of U.S.
generally accepted accounting principles or any applicable stock exchange rule)
of Awards issued under the Plan be permitted at any time under any
circumstances, or (ii) any new Awards be issued in substitution for outstanding
Awards previously granted to Participants if such action would be considered a
repricing (within the meaning of U.S. generally accepted accounting principles
or any applicable stock exchange rule).

 

  (e) Indemnification. No member of the Committee nor any other person to whom
any duty or power relating to the administration or interpretation of the Plan
has been delegated shall be personally liable for any action or determination
made with respect to the Plan, except for his or her own willful misconduct or
as expressly provided by statute. The members of the Committee and its delegates
shall be entitled to indemnification and reimbursement from the Company. In the
performance of its functions under the Plan, the Committee (and each member of
the Committee and its delegates) shall be entitled to rely upon information and
advice furnished by the Company’s officers, accountants, counsel and any other
party they deem appropriate, and neither the Committee nor any such person shall
be liable for any action taken or not taken in reliance upon any such advice.

 

5. Participation

 

  (a) Eligible Employees. Subject to Section 7(a)(i), the Committee shall
determine which Employees shall be eligible to receive Awards under the Plan.

 

  (b)

Participation by Subsidiaries. Employees of Subsidiaries may participate in the
Plan upon approval of Awards to such Employees by the Committee. A Subsidiary’s
participation in the Plan may be conditioned upon the Subsidiary’s agreement to
reimburse the Company for costs and expenses of such participation, as
determined by the Company. The Committee may terminate the Subsidiary’s
participation in the Plan at any time and for any reason. If a Subsidiary’s
participation in the Plan shall terminate, such termination shall not relieve it
of any obligations theretofore incurred by it under the Plan, except with the
approval of the Committee, and the Committee shall determine, in its sole
discretion, the extent to which Employees of the Subsidiary may continue to
participate in the Plan with respect to previously granted Awards. Unless the
Committee determines otherwise, a Subsidiary’s participation in the plan upon
the sale or disposition of

 

4



--------------------------------------------------------------------------------

 

such Subsidiary to any person or entity that is not directly or indirectly
controlled by the Company shall terminate; provided, however, that such
termination shall not relieve such Subsidiary of any of its obligations to the
Company theretofore incurred by it under the Plan, except with the approval of
the Committee. Notwithstanding the foregoing, unless otherwise specified by the
Committee, upon any such Subsidiary ceasing to be under the direct or indirect
control of the Company, the employees of such Subsidiary shall be deemed to have
terminated employment for purposes of the Plan.

 

  (c) Participation outside of the United States. In order to facilitate the
granting of Awards to Employees who are foreign nationals or who are employed
outside of the U.S., the Committee may provide for such special terms and
conditions, including, without limitation, substitutes for Awards, as the
Committee may consider necessary or appropriate to accommodate differences in
local law, tax policy or custom. The Committee may approve any supplements to,
or amendments, restatements or alternative versions of this Plan as it may
consider necessary or appropriate for the purposes of this Section 5(c) without
thereby affecting the terms of this Plan as in effect for any other purpose, and
the Secretary or other appropriate officer of the Company may certify any such
documents as having been approved and adopted pursuant to properly delegated
authority; provided, that no such supplements, amendments, restatements or
alternative versions shall include any provisions that are inconsistent with the
intent and purpose of this Plan, as then in effect; and further provided that
any such action taken with respect to a Covered Employee shall be taken in
compliance with Section 162(m) of the Code.

 

6. Available Shares of Common Stock

 

  (a) Shares Subject to the Plan. Common Stock issued pursuant to Awards granted
under the Plan may be shares that have been authorized but unissued, or have
been previously issued and reacquired by the Company, or both. Reacquired shares
may consist of shares purchased in open market transactions or otherwise.
Subject to the following provisions of this Section 6, the aggregate number of
shares of Common Stock that may be issued to Participants pursuant to Awards
granted under the Plan shall not exceed the number of shares of Common Stock
available for grant under the Plan as of April 19, 2005, prior to the approval
of the amended and restated Plan, plus an additional two hundred fifty million
(250,000,000) shares of Common Stock.

 

  (b) Termination of Prior Plans. The Board adopted resolutions terminating the
Prior Plans with respect to new awards effective as of April 19, 2005, subject
to approval by the stockholders of the Company of the amended and restated Plan
at the annual meeting of stockholders on April 19, 2005.

 

  (c)

Forfeited Awards. Awards or options of Awards made under the Plan which, at any
time, are forfeited, expire or are canceled or settled without issuance of
shares shall not count towards the maximum number of shares that may be issued
under

 

5



--------------------------------------------------------------------------------

 

the Plan as set forth in Section 6(a) and shall be available for future Awards
under the Plan.

 

  (d) Shares Used to Pay Exercise Price and Taxes. As may be permitted by the
Committee, if a Participant pays the exercise price of an Option by surrendering
previously owned shares, or arranges to have the appropriate number of shares
otherwise issuable upon exercise withheld, and/or surrenders shares or has
shares withheld to cover the withholding tax liability associated with an Option
exercise or vesting of an Award, shares issued in respect of any Award equal in
number to the number of surrendered and/or withheld shares shall not count
towards the maximum number of shares that may be issued under the Plan as set
forth in Section 6(a) and shall be available for future awards under the Plan.

 

  (e) Other Items Not Included in Allocation. The maximum number of shares that
may be issued under the Plan as set forth in Section 6(a) shall not be affected
by (i) the payment in cash of dividends or dividend equivalents in connection
with outstanding Awards; (ii) the granting or payment of stock-denominated
Awards that by their terms may be settled only in cash; or (iii) Awards that are
granted through the assumption of, or in substitution for, outstanding awards
previously granted to individuals who have become Employees as a result of a
merger, consolidation, or acquisition or other corporate transaction involving
the Company or a Subsidiary.

 

  (f) Other Limitations on Shares that May be Granted under the Plan. Subject to
Section 6(g), the aggregate number of shares of Common Stock that may be granted
to any single individual during the term of the Plan in the form of Options
and/or SARs shall not exceed fifty million (50,000,000).

 

  (g)

Adjustments. In the event of any change in the Company’s capital structure on
account of any extraordinary dividend, stock dividend, stock split, reverse
stock split, combination or exchange of equity securities, merger,
consolidation, recapitalization, reorganization, divesture or other distribution
(other than ordinary cash dividends) of assets to stockholders, or any other
similar event affecting the Company’s capital structure, the Committee may make
such adjustments as it may deem appropriate to (i) the maximum number of shares
of Common Stock that may be issued under the Plan as set forth in Section 6(a);
(ii) to the extent permitted under Section 162(m) of the Code, the maximum
number of shares that may be granted pursuant to Section 6(f); (iii) the number
or kind of shares subject to an outstanding Award; (iv) subject to the
limitation contained in Section 4(d), the exercise price applicable to an
outstanding Award; and/or (v) any measure of performance that relates to an
outstanding Award in order to reflect such change in the Common Stock. Any
adjustment to ISOs under this Section 6(g) shall be made only to the extent not
constituting a “modification” within the meaning of Section 424(h)(3) of the
Code, and any adjustments under this Section 6(g) shall be made in a manner that
does not adversely affect the exemption provided pursuant to Rule 16b-3 under
the 1934 Act. With respect to Awards subject to Section 409A of

 

6



--------------------------------------------------------------------------------

 

the Code, any adjustments or substitutions under this Section 6(g) shall conform
to the requirements of Section 409A of the Code. Furthermore, with respect to
Awards intended to qualify as “performance-based compensation” under Section
162(m) of the Code, such adjustments or substitutions shall be made only to the
extent that the Committee determines that such adjustments or substitutions may
be made without causing the Company to be denied a tax deduction on account of
Section 162(m) of the Code. The Company shall give each Participant notice of an
adjustment or substitution hereunder and, upon notice, such adjustment or
substitution shall be conclusive and binding for all purposes.

 

7. Awards Under The Plan

 

Awards under the Plan may be granted as Options, SARs or Stock Awards, as
described below. Awards may be granted singly, in combination or in tandem as
determined by the Committee, in its sole discretion.

 

  (a) Options. Options granted under the Plan may be Nonqualified Stock Options
or ISOs or any other type of stock option permitted under the Code. Options
shall expire after such period, not to exceed ten years, as may be determined by
the Committee. If an Option is exercisable in installments, such installments or
portions thereof that become exercisable shall remain exercisable until the
Option expires or is otherwise canceled pursuant to its terms. Except as
otherwise provided in Sections 7(a) and (d), Awards of Nonqualified Stock
Options shall be subject to the terms, conditions, restrictions, and limitations
determined by the Committee, in its sole discretion, from time to time.

 

  (i) ISOs. The terms and conditions of any ISOs granted hereunder shall be
subject to the provisions of Section 422 of the Code and, except as provided in
Section 7(d), the terms, conditions, limitations and administrative procedures
established by the Committee, from time to time in accordance with the Plan. At
the discretion of the Committee, ISOs may be granted to any employee of the
Company and its parent or any subsidiary of the Company, as such terms are
defined in Sections 424(e) and (f) of the Code.

 

  (ii)

Reload Options. Except as provided in this Section 7(a)(ii), no Reload Options
shall be granted after April 19, 2005. With respect to any Option granted under
the Plan, a Prior Plan or any other plan of the Company on or prior to April 19,
2005 (an “Original Option”), or subsequently, with respect to a Reload Option
granted in connection with the exercise of an Original Option, if a Participant
tenders shares of Common Stock to pay the exercise price of any such Option,
and/or arranges to have a portion of the shares otherwise issuable upon exercise
withheld or sold to pay the applicable withholding taxes, the Participant may
receive, but only if provided by the terms of the Original Option, a new “Reload
Option” covering a number of shares of Common Stock equal to the sum of the
number of shares tendered to pay the exercise price and the number of shares
used to pay the withholding taxes. Reload Options will be granted subject to
such terms, conditions,

 

7



--------------------------------------------------------------------------------

 

restrictions and limitations as provided by the terms of the Original Option,
subject to such modifications thereto as the Committee, in its sole discretion,
may from time to time deem appropriate. A Reload Option may not otherwise be
granted under the terms of the Plan. To the extent a Reload Option is granted in
respect of an Original Option granted under the Plan or Prior Plan, shares
issued in connection with such Reload Option shall count towards the maximum
number of shares of Common Stock that may be issued to Participants pursuant to
Awards granted under the Plan as set forth in Section 6(a) and any individual
Participant pursuant to Section 6(f). A Reload Option granted hereunder shall
not be subject to the maximum vesting requirements of Section 7(d).

 

  (iii) Exercise Price. The Committee shall determine the exercise price per
share for each Option, which shall not be less than 100% of the Fair Market
Value at the time of grant.

 

  (iv) Exercise of Options. Upon satisfaction of the applicable conditions
relating to vesting and exercisablility, as determined by the Committee, and
upon payment in full of the exercise price and applicable taxes due, the
Participant shall be entitled to exercise the Option and receive the number of
shares of Common Stock issuable in connection with the Option exercise. The
shares issued in connection with the Option exercise may be subject to such
conditions and restrictions as the Committee may determine, from time to time.
The exercise price of an Option and applicable withholding taxes relating to an
Option exercise may be paid by methods permitted by the Committee from time to
time including, but not limited to, (1) a cash payment in U.S. dollars; (2)
tendering (either actually or by attestation) shares of Common Stock owned by
the Participant for at least six (6) months, valued at the fair market value at
the time of exercise; (3) arranging to have the appropriate number of shares of
Common Stock issuable upon the exercise of an Option withheld or sold; or (4)
any combination of the above. Additionally, the Committee may provide that an
Option may be “net exercised”, meaning that upon the exercise of an Option or
any portion thereof, the Company shall deliver the greatest number of whole
shares of Common Stock having a fair market value on the date of exercise not in
excess of the difference between the aggregate fair market value of the shares
of Common Stock subject to the Option (or the portion of such Option then being
exercised) and the aggregate exercise price for all such shares of Common Stock
under the Option (or the portion thereof then being exercised), with any
fractional share that would result from such equation to be payable in cash.

 

  (v)

ISO Grants to 10% Stockholders. Notwithstanding anything to the contrary in this
Section 7(a), if an ISO is granted to a Participant who owns stock representing
more than ten percent of the voting power of all classes of stock of the Company
or of a subsidiary or parent, as such terms are defined in

 

8



--------------------------------------------------------------------------------

 

Section 424(e) and (f) of the Code, the term of the Option shall not exceed five
years from the time of grant of such Option and the exercise price shall be at
least 110 percent (110%) of the Fair Market Value (at the time of grant) of the
Common Stock subject to the Option.

 

  (vi) $100,000 Per Year Limitation for ISOs. To the extent the aggregate Fair
Market Value (determined at the time of grant) of the Common Stock for which
ISOs are exercisable for the first time by any Participant during any calendar
year (under all plans of the Company) exceeds $100,000, such excess ISOs shall
be treated as Nonqualified Stock Options.

 

  (vii) Disqualifying Dispositions. Each Participant awarded an ISO under the
Plan shall notify the Company in writing immediately after the date he or she
makes a disqualifying disposition of any shares of Common Stock acquired
pursuant to the exercise of such ISO. A disqualifying disposition is any
disposition (including any sale) of such Common Stock before the later of (i)
two years after the time of grant of the ISO or (ii) one year after the date the
Participant acquired the shares of Common Stock by exercising the ISO. The
Company may, if determined by the Committee and in accordance with procedures
established by it, retain possession of any shares of Common Stock acquired
pursuant to the exercise of an ISO as agent for the applicable Participant until
the end of the period described in the preceding sentence, subject to complying
with any instructions from such Participant as to the sale of such Stock.

 

  (b) Stock Appreciation Rights. A SAR represents the right to receive a payment
in cash, Common Stock, or a combination thereof, in an amount equal to the
excess of the fair market value of a specified number of shares of Common Stock
at the time the SAR is exercised over the exercise price of such SAR which shall
be no less then 100% of the Fair Market Value of the same number of shares at
the time the SAR was granted, except that if a SAR is granted retroactively in
substitution for an Option, the exercise price of such SAR shall be the Fair
Market Value at the time such Option was granted. Any such substitution of a SAR
for an Option granted to a Covered Employee may only be made in compliance with
the provisions of Section 162(m) of the Code. Except as otherwise provided in
Section 7(d), Awards of SARs shall be subject to the terms, conditions,
restrictions and limitations determined by the Committee, in its sole
discretion, from time to time; provided, however, that no Participant who is
subject to United States federal income tax shall be awarded a SAR unless the
Committee determines that such SAR does not provide for the deferral of
compensation within the meaning of Section 409A of the Code.

 

  (c) Stock Awards.

 

  (i)

Form of Awards. The Committee may grant Awards (“Stock Awards”) that are payable
in shares of Common Stock or denominated in units equivalent in value to shares
of Common Stock or are otherwise based on or related to shares of Common Stock,
including, but not limited to, Awards of Restricted

 

9



--------------------------------------------------------------------------------

 

Stock, Deferred Stock and Stock Units. Except as otherwise provided in Section
7(d), Stock Awards shall be subject to such terms, conditions, restrictions and
limitations as the Committee may determine to be applicable to such Stock
Awards, in its sole discretion, from time to time.

 

  (ii) Stock Payment. If not prohibited by applicable law and to the extent
allowed by Section 7(d) of the Plan, the Committee may issue unrestricted shares
of Common Stock, alone or in tandem with other Awards, in such amounts and
subject to such terms and conditions as the Committee shall from time to time in
its sole discretion determine. A Stock Payment under the Plan may be granted as,
or in payment of, a bonus (including without limitation any compensation that is
intended to qualify as performance-based compensation for purposes of Section
162(m) of the Code), or to provide incentives or recognize special achievements
or contributions. Any shares of Common Stock used for such payment may be valued
at a fair market value at the time of payment as determined by the Committee in
its sole discretion.

 

  (iii) Restricted Stock. Except as otherwise provided in Section 7(d), Awards
of Restricted Stock shall be subject to the terms, conditions, restrictions, and
limitations determined by the Committee, in its sole discretion, from time to
time. The number of shares of Restricted Stock allocable to an Award under the
Plan shall be determined by the Committee in its sole discretion.

 

  (iv) Deferred Stock. Except as otherwise provided in Section 7(d), Awards of
Deferred Stock shall be subject to the terms, conditions, restrictions and
limitations determined by the Committee, in its sole discretion, from time to
time. A Participant who receives an Award of Deferred Stock shall be entitled to
receive the number of shares of Common Stock allocable to his or her Award, as
determined by the Committee in its sole discretion, from time to time, at the
end of a specified deferral period determined by the Committee. Awards of
Deferred Stock represent only an unfunded, unsecured promise to deliver shares
in the future and do not give Participants any greater rights than those of an
unsecured general creditor of the Company.

 

  (v) Stock Units. A Stock Unit is an Award denominated in shares of Common
Stock that may be settled either in shares of Common Stock or in cash, in the
discretion of the Committee, and, except as otherwise provided in Section 7(d),
shall be subject to such other terms, conditions, restrictions and limitations
determined by the Committee from time to time in its sole discretion.

 

  (d)

Minimum Vesting. Notwithstanding any provision of this Plan to the contrary and
except as provided in this Section 7(d), Section 7(a)(ii), Section 7(e) and
Section 13, Awards shall not vest more rapidly than ratably over a three-year
period; provided, however, that (i) the Committee may, in its sole discretion,
provide for accelerated vesting of any such Award on account of a Participant’s
retirement, death, disability,

 

10



--------------------------------------------------------------------------------

 

leave of absence, termination of employment, the sale or other disposition of a
Participant’s employer or any other similar event, (ii) the Committee may, in
its sole discretion, provide for accelerated vesting of any such Award upon the
achievement of performance criteria specified by the Committee, as provided in
Section 7(e), related to a period of performance of not less than one year, and
(iii) no more than twenty percent (20%) of the shares of Common Stock reserved
for issuance under the Plan pursuant to Section 6(a) may be granted subject to
awards with such other vesting requirements, if any, as the Committee may
establish in its sole discretion (which number of shares shall not include any
shares subject to Awards granted pursuant to Section 7(a)(ii) or Section 7(e)).

 

  (e) Performance Criteria. At the discretion of the Committee, Awards may be
made subject to or may vest on an accelerated basis upon the achievement of
performance criteria related to a period of performance of not less than one
year, which may be established on a Company-wide basis or with respect to one or
more business units or divisions or Subsidiaries and may be based upon the
attainment of criteria as may be determined by the Committee. When establishing
performance criteria for any performance period, the Committee may exclude any
or all “extraordinary items” as determined under U.S. generally accepted
accounting principles including, without limitation, the charges or costs
associated with restructurings of the Company or any Subsidiary, discontinued
operations, other unusual or non-recurring items, and the cumulative effects of
accounting changes. The Committee may also adjust the performance criteria for
any performance period as it deems equitable in recognition of unusual or
non-recurring events affecting the Company, changes in applicable tax laws or
accounting principles, or such other factors as the Committee may determine.

 

8. Forfeiture Provisions Following a Termination of Employment

 

In any instance where the rights of a Participant with respect to an Award
extend past the date of termination of a Participant’s employment, all of such
rights shall terminate and be forfeited, if, in the determination of the
Committee, the Participant, at any time subsequent to his or her termination of
employment engages, directly or indirectly, either personally or as an employee,
agent, partner, stockholder, officer or director of, or consultant to, any
entity or person engaged in any business in which the Company or its affiliates
is engaged, in conduct that breaches any obligation or duty of such Participant
to the Company or a Subsidiary or that is in material competition with the
Company or a Subsidiary or is materially injurious to the Company or a
Subsidiary, monetarily or otherwise, which conduct shall include, but not be
limited to, (i) disclosing or misusing any confidential information pertaining
to the Company or a Subsidiary; (ii) any attempt, directly or indirectly, to
induce any employee, agent, insurance agent, insurance broker or broker-dealer
of the Company or any Subsidiary to be employed or perform services elsewhere or
(iii) any attempt by a Participant, directly or indirectly, to solicit the trade
of any customer or supplier or prospective customer or supplier of the Company
or any Subsidiary or (iv) disparaging the Company, any Subsidiary or any of
their respective officers or directors. The Committee shall make the
determination of whether any conduct, action or failure to act falls within the
scope of activities contemplated by this Section 8, in its sole discretion. For

 

11



--------------------------------------------------------------------------------

purposes of this Section 8, a Participant shall not be deemed to be a
stockholder of a competing entity if the Participant’s record and beneficial
ownership amount to not more than one percent (1%) of the outstanding capital
stock of any company subject to the periodic and other reporting requirements of
the 1934 Act.

 

9. Dividends and Dividend Equivalents

 

The Committee may, in its sole discretion, provide that Stock Awards shall earn
dividends or dividend equivalents. Such dividends or dividend equivalents may be
paid currently or may be credited to an account maintained on the books of the
Company. Any payment or crediting of dividends or dividend equivalents will be
subject to such terms, conditions, restrictions and limitations as the Committee
may establish, from time to time, in its sole discretion, including, without
limitation, reinvestment in additional shares of Common Stock or common share
equivalents. Any shares purchased by or on behalf of Participants in a dividend
reinvestment program established under the Plan shall not count towards the
maximum number of shares that may be issued under the Plan as set forth in
Section 6(a), provided that such shares are purchased in open-market
transactions or are treasury shares purchased directly from the Company at fair
market value at the time of purchase. Unless the Committee determines otherwise,
Section 16(a) Officers may not Participate in dividend reinvestment programs
established under the Plan.

 

10. Voting

 

The Committee shall determine whether a Participant shall have the right to
direct the vote of shares of Common Stock allocated to a Stock Award. If the
Committee determines that an Award shall carry voting rights, the shares
allocated to such Award shall be voted by such person as the Committee may
designate (the “Plan Administrator”) in accordance with instructions received
from Participants (unless to do so would constitute a violation of fiduciary
duties or any applicable exchange rules). Shares subject to Awards as to which
no instructions are received shall be voted by the Plan Administrator
proportionately in accordance with instructions received from Participants
(unless to do so would constitute a violation of fiduciary duties or any
applicable exchange rules).

 

11. Payments and Deferrals

 

Payment of vested Awards may be in the form of cash, Common Stock or
combinations thereof as the Committee shall determine, subject to such terms,
conditions, restrictions and limitations as it may impose. The Committee may (i)
postpone the exercise of Options or SARs (but not beyond their expiration
dates), (ii) require or permit Participants to elect to defer the receipt or
issuance of shares of Common Stock pursuant to Awards or the settlement of
Awards in cash under such rules and procedures as it may establish, in its
discretion, from time to time, (iii) provide for deferred settlements of Awards
including the payment or crediting of earnings on deferred amounts, or the
payment or crediting of dividend equivalents where the deferred amounts are
denominated in common share equivalents, (iv) stipulate in any Award Agreement,
either at the time of grant or by subsequent amendment, that a payment or
portion of a payment of an Award be delayed in

 

12



--------------------------------------------------------------------------------

the event that Section 162(m) of the Code (or any successor or similar provision
of the Code) would disallow a tax deduction by the Company for all or a portion
of such payment; provided, that the period of any such delay in payment shall be
until the payment, or portion thereof, is tax deductible, or such earlier date
as the Committee shall determine in its sole discretion. Notwithstanding the
forgoing, the Committee shall not take any action described in the preceding
sentence unless it determines that such action will not result in any adverse
tax consequences for any Participant under Section 409A of the Code without the
express written consent of the affected Participant.

 

12. Nontransferability

 

Awards granted under the Plan, and during any period of restriction on
transferability, shares of Common Stock issued in connection with the exercise
of an Option or a SAR, may not be sold, pledged, hypothecated, assigned,
margined or otherwise transferred in any manner other than by will or the laws
of descent and distribution, unless and until the shares underlying such Award
have been issued, and all restrictions applicable to such shares have lapsed or
have otherwise been waived by the Committee. No Award or interest or right
therein shall be subject to the debts, contracts or engagements of a Participant
or his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law, by judgment, lien, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy and divorce), and any attempted
disposition thereof shall be null and void, of no effect, and not binding on the
Company in any way. Notwithstanding the foregoing, the Committee may, in its
sole discretion, permit (on such terms, conditions and limitations as it may
establish) Nonqualified Stock Options (including non-qualified Reload Options)
and/or shares issued in connection with an Option or a SAR exercise that are
subject to restrictions on transferability, to be transferred one time to a
member of a Participant’s immediate family or to a trust or similar vehicle for
the benefit of a Participant’s immediate family members. During the lifetime of
a Participant, all rights with respect to Awards shall be exercisable only by
such Participant or, if applicable pursuant to the preceding sentence, a
permitted transferee.

 

13. Change of Control

 

(a) Notwithstanding any provisions of this Plan to the contrary, the Committee
may, in its sole discretion, at the time an Award is made hereunder or at any
time prior to, coincident with or after the time of a Change of Control:

 

  (i) provide for the acceleration of any time periods relating to the vesting,
exercise, payment or distribution of such Awards so that such Awards may be
vested, exercised, paid or distributed in full on or before a date fixed by the
Committee;

 

  (ii) provide for the purchase of such Awards, upon the Participant’s request,
for an amount of cash equal to the amount that could have been obtained upon the
exercise, payment or distribution of such rights had such Awards been currently
exercisable or payable;

 

13



--------------------------------------------------------------------------------

  (iii) provide for the termination of any then outstanding Awards or make any
other adjustment to the Awards than outstanding as the Committee deems necessary
or appropriate to reflect such transaction or change; or

 

  (iv) cause the Awards then outstanding to be assumed, or new rights
substituted therefore, by the surviving corporation in such change.

 

(b) A “Change of Control” shall be deemed to occur if and when:

 

  (i) any person, including a “person” as such term is used in Section 14(d)(2)
of the 1934 Act (a “Person”), is or becomes a beneficial owner (as such term is
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing 25 percent (25%) or more of the combined voting power
of the Company’s then outstanding securities;

 

  (ii) any transaction occurs with respect to the Company that is subject to the
prior notice requirements of the Change in Bank Control Act of 1978;

 

  (iii) any transaction occurs with respect to the Company that will require a
“company” as defined in the Bank Holding Company Act of 1956, as amended, to
obtain prior approval of the Federal Reserve Board under Regulation Y;

 

  (iv) any plan or proposal for the dissolution or liquidation of the Company is
adopted by the stockholders of the Company;

 

  (v) individuals who, as of April 30, 1999, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
April 30, 1999 whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Act) or other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board;

 

  (vi) all or substantially all of the assets of the Company are sold,
transferred or distributed; or

 

  (vii)

there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company (a “Transaction”), in each case, with respect
to which the stockholders of the Company immediately prior to such Transaction
do not, immediately after the Transaction, own more than 50 percent (50%) of the

 

14



--------------------------------------------------------------------------------

 

combined voting power of the Company or other corporation resulting from such
Transaction in substantially the same respective proportions as such
stockholders’ ownership of the voting power of the Company immediately before
such Transaction.

 

Should any event constitute a Change of Control for purposes of the Plan, but
not constitute a change of control within the meaning of Section 409A of the
Code, if necessary to avoid adverse tax consequences to any participant, no
payment or distribution shall be made to any affected participant by reason of
such Change of Control without the express written consent of the affected
Participant.

 

14. Award Agreements

 

Each Award under the Plan shall be evidenced by an Award Agreement that sets
forth the terms, conditions, restrictions and limitations applicable to the
Award, including, but not limited to, the provisions governing vesting,
exercisability, payment, forfeiture, and termination of employment, all or some
of which may be incorporated by reference into one or more other documents
delivered or otherwise made available to a Participant in connection with an
Award. The Committee need not require the execution of such document by the
Participant, in which case acceptance of the Award by the Participant shall
constitute agreement by the Participant to the terms, conditions, restrictions
and limitations set forth in the Plan and the Award Agreement as well as the
administrative guidelines and practices of the Company in effect from time to
time.

 

15. Tax Withholding

 

The Company and its Subsidiaries shall have the right to require payment of, or
may deduct from any payment made under the Plan or otherwise to a Participant,
or may permit shares to be tendered or sold, including shares of Common Stock
delivered or vested in connection with an Award, in an amount sufficient to
cover withholding of any federal, state, local, foreign or other governmental
taxes or charges required by law or such greater amount of withholding as the
Committee shall determine from time to time and to take such other action as may
be necessary to satisfy any such withholding obligations. The value of any
shares allowed to be withheld or tendered for tax withholding may not exceed the
amount allowed consistent with fixed plan accounting in accordance with U.S.
generally accepted accounting principles, to the extent applicable. It shall be
a condition to the obligation of the Company to issue Common Stock upon the
exercise of an Option or a SAR that the Participant pay to the Company, on
demand, such amount as may be requested by the Company for the purpose of
satisfying any tax withholding liability. If the amount is not paid, the Company
may refuse to issue shares.

 

16. Other Benefit and Compensation Programs

 

Awards received by Participants under the Plan shall not be deemed a part of a
Participant’s regular, recurring compensation for purposes of calculating
payments or benefits from any Company benefit plan or severance program unless
specifically provided for under the plan

 

15



--------------------------------------------------------------------------------

or program. Unless specifically set forth in an Award Agreement, Awards under
the Plan are not intended as payment for compensation that otherwise would have
been delivered in cash.

 

17. Unfunded Plan

 

Unless otherwise determined by the Committee, the Plan shall be unfunded and
shall not create (or be construed to create) a trust or a separate fund or
funds. The Plan shall not establish any fiduciary relationship between the
Company and any Participant or other person. To the extent any Participant holds
any rights by virtue of an Award granted under the Plan, such rights shall
constitute general unsecured liabilities of the Company and shall not confer
upon any Participant or any other person or entity any right, title, or interest
in any assets of the Company.

 

18. Expenses of the Plan

 

The expenses of the administration of the Plan shall be borne by the Company and
its Subsidiaries. The Company may require Subsidiaries to pay for the Common
Stock issued under the Plan.

 

19. Rights as a Stockholder

 

Unless the Committee determines otherwise, a Participant shall not have any
rights as a stockholder with respect to shares of Common Stock covered by an
Award until the date the Participant becomes the holder of record with respect
to such shares. No adjustment will be made for dividends or other rights for
which the record date is prior to such date, except as provided in Section 9.

 

20. Future Rights

 

No Employee shall have any claim or right to be granted an Award under the Plan.
There shall be no obligation of uniformity of treatment of Employees under the
Plan. Further, the Company and its Subsidiaries may adopt other compensation
programs, plans or arrangements as it deems appropriate or necessary. The
adoption of the Plan shall not confer upon any Employee any right to continued
employment in any particular position or at any particular rate of compensation,
nor shall it interfere in any way with the right of the Company or a Subsidiary
to terminate the employment of its Employees at any time, free from any claim or
liability under the Plan.

 

21. Amendment and Termination

 

The Plan may be amended, suspended or terminated at any time by the Board,
provided that no amendment shall be made without stockholder approval, if
stockholder approval is required under then applicable law, including any
applicable tax, stock exchange or accounting rules, and further provided that no
amendment to the Plan shall violate the prohibition on repricing contained in
Section 4(d). With respect to Awards subject to Section 409A of the Code, unless
the Committee determines otherwise, any amendment, suspension

 

16



--------------------------------------------------------------------------------

or termination of the Plan shall conform to the requirements of Section 409A of
the Code. No termination, suspension or amendment of the Plan shall adversely
affect the right of any Participant with respect to any Award theretofore
granted, as determined by the Committee, without such Participant’s written
consent. Unless terminated earlier by the Board, the Plan will terminate on
April 30, 2009.

 

22. Successors and Assigns

 

The Plan and any applicable Award Agreement entered into under the Plan shall be
binding on all successors and assigns of a Participant, including, without
limitation, the estate of such Participant and the executor, administrator or
trustee of such estate, or any receiver or trustee in bankruptcy or
representative of the Participant’s creditors.

 

23. Governing Law

 

The Plan and all agreements entered into under the Plan shall be construed in
accordance with and governed by the laws of the State of New York.

 

17